Citation Nr: 1424644	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a mid-back disability.

2.  Entitlement to a disability evaluation in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a disability evaluation in excess of 20 percent for service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 videoconference hearing, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran is seeking entitlement to service connection for a back disability, as well as increased disability ratings for his PTSD and diabetes mellitus.

The Veteran was last afforded VA examinations of his diabetes mellitus and PTSD in February 2010 and May 2010, respectively.  Since that time, the Veteran has credibly testified that these conditions have worsened.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Accordingly, on remand, the Veteran should be scheduled for new VA examinations of his PTSD and diabetes mellitus.

In February 2010, the Veteran was also afforded a VA examination of his mid-back disability.  At that time, the examiner opined that the Veteran's disability was not related to an April 1970 in-service injury to the Veteran's back because he did not receive additional treatment in service or immediately after separation from service and his separation examination was negative for any back disability.  However, the examiner did not address the Veteran's credible testimony that he has suffered from chronic pain at the site of the in-service injury since service and has treated it himself with over-the-counter medications.  The failure to consider the Veteran's credible lay statements regarding matters to which he is competent to testify, such as having continuous pain following service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").  On remand, the claims file should be referred for a new VA medical opinion to determine whether it is at least as likely as not (fifty percent or greater), that the Veteran's mid-back injury had onset in service or was caused or permanently aggravated by the Veteran's active military service.  For the purpose of deciding this issue, the examiner should assume that the Veteran's testimony concerning the continuous nature of his symptoms following service is credible.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most current VA outpatient treatment records with his claims folder.

2. Once this is done, the RO should schedule the Veteran for VA examinations of his PTSD and diabetes mellitus.  The examiners should note any functional impairment caused by the Veteran's disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. Once this is done, the RO should schedule also obtain a new VA medical opinion concerning the etiology of the Veteran's chronic mid-back strain. 

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's mid-back disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

